Citation Nr: 1102393	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-08 197A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 
2001 Board decision, denying service connection for a right hip 
disability manifested by pain.

(The issues of whether there was CUE in a May 1995 rating 
decision which denied the claims for service connection for a 
lumbar spine condition and a pelvis condition as well as requests 
to reopen claims for service connection for right hip pain, a 
lumbar spine condition and a pelvic condition and claims for 
service connection for a lumbar spine condition and a right hip 
condition are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The moving party


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 
1984, followed by additional active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
following a motion from the moving party's representative in 
March 2010, during a Travel Board hearing.  This motion alleged 
specific errors in the Board's August 8, 2001 decision.  

A May 1995 rating decision denied the moving party's claim for 
service connection for unresolved right hip pain.  The moving 
party subsequently appealed this rating decision, and the Board 
finally denied a claim for service connection for a right hip 
disability in its August 8, 2001 decision.  The May 1995 rating 
decision is therefore subsumed by the August 2001 Board decision.  
See Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) (a 
decision of the RO is subsumed by a subsequent Board decision if 
the Board decides the same issue addressed by the RO based on the 
same evidentiary record).


FINDING OF FACT 

The moving party's allegations of error in the Board's August 8, 
2001 decision denying service connection for unresolved right hip 
pain amount to no more than general allegations of disagreement 
with how the RO evaluated the facts before it.


CONCLUSION OF LAW

A valid claim of CUE in the August 8, 2001 Board decision has not 
been raised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to the moving party's allegations 
of CUE.  The United States Court of Appeals for Veterans Claims 
(Court) has determined that CUE claims are not conventional 
appeals.  Rather, such claims are requests for revisions of 
previous decisions.  A claimant alleging CUE is not pursuing a 
claim for benefits.  That claimant is instead collaterally 
attacking a final decision.  While CUE, when demonstrated, may 
result in reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).

Applicable Law and Regulations

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  See 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of 
CUE must set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or failure 
to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement. Motions that fail to comply with these requirements 
shall be dismissed without prejudice to re-filing.  See 38 C.F.R. 
§ 20.1404(b); see also Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant at the time 
were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also 
Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  To 
warrant revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  See 38 C.F.R.    § 20.1403(b) and (c); see also 
Bustos v. West, 179 F.3d 1378.

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993). In addition, failure to address a 
specific regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which 
must be met before CUE is established: either (1) the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e. more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) the 
error must be "undebatable" and of the sort "which had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 
(1992)).

In order to be CUE, the error must be of a type that is outcome 
determinative. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. 
§ 3.303 (2000).  Active service includes ACDUTRA but not 
INACDUTRA.  38 U.S.C.A. § 101(24) (West 2000).  Service 
connection may only be granted for residuals of an injury 
received during inactive duty for training; service connection is 
no amenable for diseases first noted during inactive duty for 
training.  38 U.S.C.A. § 1131 (West 2000); 38 C.F.R. § 101(24).  
Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

Evidence that a chronic disorder such as arthritis was manifested 
to a compensable degree within the prescribed one-year period is 
sufficient to establish service connection for veterans with 90 
days or more of active service.  38 C.F.R. §§ 3.307, 3.309; Traut 
v. Brown, 6 Vet. App. 498, 502 (1994).  A claim may also be 
granted based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 3.303(b); 
Savage v. Grober, 10 Vet. App. 488, 495-97 (1997). 

Claim of CUE in August 2001 Board Decision

The moving party has alleged several errors in the August 2001 
Board decision surrounding its reliance on a June 1998 VA 
orthopedic examination.  Specifically, the moving party alleges 
that the examiner's notation that the applicable service 
treatment records revealed treatment but no specific injury was 
error as it has "no affect as to whether the injury [was] 
incurred in service."  She alleges that the examiner's notation 
that an in-service scan showed no abnormality was error as such a 
test would not reveal traumatic arthritis.  She alleges that the 
examiner's notation that a sprain or hip flexor condition could 
be considered transient was error as she remained on "physical 
profile" for the next 20 years during her Army Reserves service 
and such a condition could not therefore be considered transient.  
Finally, she alleges that a review by a supervisory VA physician 
who did not examine her but agreed with the examiner's conclusion 
was error.

A June 1983 service entrance examination was negative for any 
relevant abnormalities.  Complaints of right hip pain for the 
past three weeks with no known injury were noted in February 
1984.  This pain was reported to have had a gradual onset during 
basic training.  An accompanying X-ray was normal and an 
impression of a rule-out hip strain was made.  A subsequent 
February 1984 treatment note indicated that a bone scan of the 
right hip was normal, that there was full range of hip motion, 
tenderness at the hip flexor and at the greater trochanter and 
increased pain with active hip motion.  An assessment of a right 
hip flexor/abductor strain was made.  The moving party's 
condition was noted to be improved in a March 1984 physical 
therapy note.  A physical profile was issued in March 1984 due to 
hip pain.  A March 1984 Statement of Option form signed by the 
moving party revealed that she did not desire a separation 
examination.

A May 1986 Request for Exemption from Individual or Unit Annual 
Training was made due to the moving party's spinal strain and 
heart valve prolapse.  An August 1989 Individual Sick Slip noted 
an acute lumbar strain.  A physical profile due to the moving 
party's mitral valve prolapse was entered in May 1991 and August 
1991.  A June 1992 examination was negative for any relevant 
abnormalities and the moving party denied suffering from a bone 
or other joint deformity in an accompanying Report of Medical 
History (RMH).

Complaints of right hip pain for the past ten years were noted in 
a January 1995 private treatment note.  A diagnosis of right hip 
arthralgia was made.

A June 1995 private treatment note reflects the moving party's 
reports of falling off a wall eleven years ago and complaints of 
hip tenderness with some swelling.  An accompanying pelvic X-ray 
revealed moderate degenerative changes in both hip joints but was 
negative for fractures or dislocations.  In July 1995, the 
private examiner noted that the moving party's right hip pain 
with range of motion was due to moderate degenerative joint 
disease/osteoarthritis and opined that such a condition was 
"rather unusual at [the moving party's] young age and would be 
compatible with [a history] of previous injury."

During a June 1998 VA orthopedic examination, the moving party's 
reported that she injured her right hip after falling 
approximately six feet off a wall onto the ground and onto her 
rifle during service.  She added that she had experienced 
intermittent right hip problems for the past fourteen years, 
including pain with prolonged standing, and had been placed on 
physical profiles due to her hip condition.  Service treatment 
records demonstrated treatment for gradual on-set right hip pain 
that had been present for approximately three weeks with no known 
injury reported.  She was assessed a diagnosis of right hip 
flexor and abductor strain and both an X-ray and bone scan were 
normal.  A stress test conducted in 1988 was terminated after 
seven minutes due to tiredness and heaviness in the chest rather 
than right hip problems.  

Physical examination of the right hip conducted by the June 1998 
examiner revealed flexion to 45 degrees, extension to 20 degrees, 
adduction to 15 degrees, abduction to 20 degrees, external 
rotation to 20 degrees and internal rotation to 20 degrees.  
Right leg straight raising was to 30 degrees.  The moving party 
exhibited marked grimacing in apparent pain while attempting to 
elicit hip range of motion.  Extreme pain was reported and facial 
grimacing was observed when palpating an area lightly through 
thick denim jeans, with the area of highest pain approximately 
three centimeters below the greater trochanter on the right.  
Following this examination and a review of the moving party's 
claims file, a diagnosis of right hip pain of unknown etiology 
was made.  The examiner noted that there was a past X-ray 
indicating mild degenerative changes in both hips but current hip 
X-rays did not demonstrate any significant degenerative disease.  
The examiner opined that it did not appear that the present hip 
pain was associated with the conditions treated during service as 
a sprain or hip flexor condition reported during service could be 
considered a transient condition and the in-service X-ray and 
bone scan results showed that there was no significant traumatic 
incident which occurred that would account for the current 
discomfort that would reasonably be associated with an injury 
that reportedly occurred during service.

An addendum to the June 1998 VA examiner, written by a second 
physician, noted that an accompanying hip X-ray was normal and 
had revealed normal joint space.  This examiner noted that the 
prior examination was complete and that the history was clear and 
specific.  This examiner agreed with the conclusions of the other 
VA examiner based upon the history and reported examination.

In asserting CUE in the August 2001 Board decision, the moving 
party's arguments constitute a disagreement with how the Board 
considered and weighed the evidence of record at the time of the 
decision, particularly given that the Board in 2001 had reviewed 
and extensively cited to the moving party's service treatment 
records and the June 1998 VA examination. 

This line of argument, however, does not present a basis for 
finding CUE in the August 2001 decision, as clearly indicated in 
38 C.F.R. § 20.1403(d).  See Fugo, supra at 44 (1993) ("to claim 
CUE on the basis that previous adjudicators had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE").  A finding of CUE, rather, 
requires that either the correct facts, as they were known at the 
time, were not before the Board or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

Upon reviewing the August 2001 Board decision, there is no 
indication that either the correct facts were not before the 
Board or that the extant and relevant statutory and regulatory 
provisions were incorrectly applied, and the moving party has not 
made this specific allegation.  The August 2001 Board decision 
reflects a review of the claims file and the relevant evidence 
therein, with application of the then-extant laws and regulations 
addressing service connection claims, including presumptive 
service connection (38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.307, 
3.309).

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the moving party's claimed 
right hip disability was incurred in or aggravated by active duty 
service.   This, however, is not the applicable test for CUE.  
Mere disagreement with the Board's evidentiary conclusions cannot 
amount to a valid CUE claim.  When reasonable minds can differ, 
it cannot be said there was an undebatable error, which is the 
kind of error required for a finding of CUE.  See Damrel, 6 Vet. 
App. at 245.

A failure on the part of VA to fulfill a duty to assist does not 
constitute CUE and the moving party has not alleged any other 
valid claim of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  
Accordingly, this motion is dismissed without prejudice.


ORDER

The motion to revise or reverse the August 8, 2001 Board decision 
on the basis of CUE is dismissed without prejudice.



                       
____________________________________________
	M. R. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



